MEMORANDUM OPINION
No. 04-04-00616-CV
COUNTY OF STARR, et al.,
Appellants
v.
Noel GONZALEZ,
Appellee
From the 229th Judicial District Court, Starr County, Texas
Trial Court No. 7755
Honorable Alex W. Gabert, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	October 20, 2004
DISMISSED
	Appellants have filed a motion to dismiss this appeal.  The motion contains a certificate of
service to appellee, who has not opposed the motion.  Therefore, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(2).  Costs of the appeal are taxed against appellants.
							PER CURIAM